DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) filed on 10/24/2020 was considered and placed on the file of record by the examiner.
 
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-12, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kalarot et al. (Non-Patent Literature titled “3D Object Tracking with a High-Resolution GPU Based Real-Time Stereo”) in view of Trinh et al. (Non-Patent Literature titled “Human Extraction from a Sequence of Depth Images Using Segmentation and Foreground Detection”).

Regarding claim 1, Kalarot teaches a human-tracking method, comprising: acquiring a plurality of human point clouds of a current frame from a plurality of cameras (see section 3.1, section 3.2, section 3.3, where Kalarot discusses obtaining point clouds of humans in successive frames);
generating a total point cloud of the current frame by integrating the plurality of human point clouds of the current frame (see section 3.1, section 3.2, section 3.3, where Kalarot discusses obtaining point clouds of humans in successive frames);
(see section 3.1, section 3.2, section 3.3, where Kalarot discusses obtaining point clouds of humans in successive frames).
Kalarot does not expressly teach generating a total point cloud of the next frame by integrating the plurality of human point clouds of the next frame; and performing human tracking based on the total point cloud of the current frame and the total point cloud of the next frame. 
However, Trinh teaches generating a total point cloud of the next frame by integrating the plurality of human point clouds of the next frame (see section 2.4, where Trinh discusses integrating point clouds); and 
performing human tracking based on the total point cloud of the current frame and the total point cloud of the next frame (see section 2.4, section 3, where Trinh discusses human tracking based on the point cloud data).
 Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kalarot with Trinh to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to perform human tracking.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Kalarot in this manner in order to improve human tracking across multiple frames by obtaining image data and forming point clouds of each object to extract objects and remove extraneous background regions.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Kalarot, while the teaching of Trinh continues to perform the same function as originally taught prior to being combined, in order to 

Regarding claim 2, Trinh and Kalarot teach wherein the human point cloud is generated by: acquiring a depth image and color image currently acquired (see figure 4, where Trinh discusses depth image and color image data);
removing a background from the depth image (see figure 4, section 2.1.1., section 2.2, where Ting discusses removing background regions from depth image data);
performing coordinate transformation on the depth image without the background using internal parameters of the corresponding camera to acquire a corresponding point cloud (see figure 2, figure 4, section 2.1.1, section 2.2, where Trinh discusses transforming depth image data using the parameters configured by a depth camera; see section 2.2, where Kalarot discusses image transformation using extrinsic and intrinsic camera parameters); and 
recognizing human locations on the point cloud corresponding to the depth image based on the color image to acquire the human point cloud (see figure 6, sections 2.2-2.4, where Trinh discusses tracking human regions).
The same motivation of claim 1 is applied to claim 3.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kalarot with Trinh to derive at the invention of claim 2.  The result would have been expected, routine, and predictable in order to perform human tracking.  

Regarding claim 3, Kalarot teaches wherein the camera is a binocular camera (see figure 3, section 2.1, where Kalarot discusses a binocular camera system).
The same motivation of claim 1 is applied to claim 3.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kalarot with Trinh to derive at the invention of claim 3.  The result would have been expected, routine, and predictable in order to perform human tracking.  

Regarding claim 4, Trinh and Kalarot teach wherein generating the total point cloud, comprises: determining external parameters of the plurality of cameras; and performing coordinate transformation on the plurality of human point clouds to integrate the plurality of human point clouds into the same coordinate system based on the external parameters of the plurality of cameras, to acquire the total point cloud (see figure 2, figure 4, section 2.1.1, section 2.2, where Trinh discusses transforming depth image data using the parameters configured by a depth camera; see section 2.2, where Kalarot discusses image transformation using extrinsic and intrinsic camera parameters).
The same motivation of claim 1 is applied to claim 4.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kalarot with Trinh to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to perform human tracking.  

Regarding claim 5, Trinh and Kalarot teach wherein performing human tracking based on the total point cloud of the current frame and the total point cloud of the next frame, comprises: clustering  (see section 2.1.2, where Trinh discusses region growing and object clustering; see section 2.2, section 3.1, section 3.2, where Kalarot discusses clustering object points); and performing human tracking based on the 3-dimensional location information of the current frame and the 3-dimensional location information of the next frame (see figure 6, sections 2.2-2.4, where Trinh discusses tracking human regions; see figure 6, section 3, where Kalarot discusses tracking human object across frames).
The same motivation of claim 1 is applied to claim 5.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kalarot with Trinh to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to perform human tracking.  

Claim 8 is rejected as applied to claim 1 as pertaining to a corresponding system, comprising: a plurality of cameras; and a server.
Claim 9 is rejected as applied to claim 2 as pertaining to a corresponding system, comprising: a plurality of cameras; and a server.
Claim 10 is rejected as applied to claim 3 as pertaining to a corresponding system, comprising: a plurality of cameras; and a server.
Claim 11 is rejected as applied to claim 4 as pertaining to a corresponding system, comprising: a plurality of cameras; and a server.
Claim 12 is rejected as applied to claim 5 as pertaining to a corresponding system, comprising: a plurality of cameras; and a server.

Claim 16 is rejected as applied to claim 2 as pertaining to a corresponding Anon-transient computer-readable storage medium.
Claim 17 is rejected as applied to claim 4 as pertaining to a corresponding Anon-transient computer-readable storage medium.
Claim 18 is rejected as applied to claim 5 as pertaining to a corresponding Anon-transient computer-readable storage medium.

s 6, 7, 13, 14, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kalarot in view of Trinh in view of Wang et al. (US 2020/0142067).

Regarding claim 6, Kalarot teaches track prediction and filtering (see section 3.3).  Trinh and Kalarot do not expressly teach further comprising: sampling and de-noising on the total point cloud.  However, Wang teaches further comprising: sampling and de-noising on the total point cloud (see figure 15, figure 16, para. 0036-0037, 0039, where Wang discusses sampling coordinate points into vertical points).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kalarot and Trinh with Wang to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to perform human tracking.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Kalarot and Trinh in this manner in order to improve human tracking across multiple frames by obtaining image data and forming point clouds of each object to extract objects by sampling and filtering.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Kalarot and Trinh, while the teaching of Wang continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of sampling and filtering regions to obtain point clouds of objects detected in a plurality of frames to properly track objects across multiple frames.  The Kalarot, Trinh, and Wang systems perform human tracking, therefore one of ordinary skill in the art would have 

Regarding claim 7, Wang teaches wherein sampling and de-noising the total point cloud comprises: converting, with a preset length as a basic unit, coordinates of the points in the total point cloud into discrete values, wherein a value in each unit is a number of points in a vertical direction (see figure 15, figure 16, para. 0036-0037, 0039, where Wang discusses sampling coordinate points into vertical points); and de-noising the points in the total point cloud based on the discrete values (see para. 0041, where Wang discusses point cloud vertical filtering).
The same motivation of claim 6 is applied to claim 7.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kalarot and Trinh with Wang to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to perform human tracking.  

Claim 13 is rejected as applied to claim 6 as pertaining to a corresponding system, comprising: a plurality of cameras; and a server.
Claim 14 is rejected as applied to claim 7 as pertaining to a corresponding system, comprising: a plurality of cameras; and a server.
Claim 19 is rejected as applied to claim 6 as pertaining to a corresponding Anon-transient computer-readable storage medium.
Claim 20 is rejected as applied to claim 7 as pertaining to a corresponding Anon-transient computer-readable storage medium.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Lei et al. (US 2020/0125830) discusses capturing image and generating point clouds from depth and color data in order to perform object matching.

Vallespi-Gonzalez et al. (US 2019/0042865) discusses identifying an object of interest within an image obtained from a camera by analyzing the height and range of LIDAR data points within point cloud.

	

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663